Citation Nr: 1641670	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran had a May 8, 2013 videoconference hearing before the undersigned. The hearing transcript is of record.

In April 2014, the Board remanded the claim for further development.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

A left knee disability, including knee strain, did not manifest in service and is not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in April 2010, prior to the initial May 2010 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's left knee was medically evaluated in May 2010 and April 2016.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2013.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Analysis

The Veteran asserts that he incurred a left knee disability in service.  Specifically, he fell out of a truck and hurt his knee around 1981.  See, e.g., July 2010 notice of disagreement; see also March 2013 Board hearing transcript.

Turning to the evidence of record, service treatment records (STR) reflect that the Veteran injured his left knee in 1981.  A September 1981 entry notes that the Veteran's left knee was progressively better.  There was no effusion, but subpatellar pain was still exquisite.  There was crepitus patellar entrapment.  The examiner assessed traumatic chondromalacia and the Veteran was placed on a profile for 2 weeks.  An October 1981 STR noted that the Veteran had left knee pain after a direct blow to kneecap.  Physical examination revealed normal gait, normal joint range of motion, and no swelling.  Only pain is subpatellar.  The examiner assessed post-traumatic chondromalacia (resolved).  On August 1983 separation examination, clinical evaluation of the lower extremities was normal.  The examiner noted treatment for back pain and physical therapy.  On the accompanying report of medical history, the Veteran denied having or having had swollen or painful joints, "trick" or locked knee.

Following separation from service, the record contains VA treatment notes dating from December 2001.  In January 2003, the Veteran complained of 4 days of right knee pain.  There was no mention of left knee problems.  In October 2006, the Veteran submitted claims for compensation for multiple disabilities, including orthopedic disability, and made no mention of left knee disability.

The first mention of left knee problems following service was described during a March 2009 general checkup.  The Veteran reported chronic pain in the arms, shoulders, wrist, hands, elbows, buttocks, knees, thighs, both right and left sides, upper as well as low back and neck.  He stated [pain was] all over and going on for the past 4 months, since November 2008.  He denied any trauma.

A September 2009 treatment record notes that, while playing baseball, the Veteran injured his left knee.  Since then, he experienced pain and giving out.  X-rays were unremarkable.  The Veteran requested a knee brace.

Treatment records dated October 2009 to May 2010 note chronic knee pain.

In connection with his September 2009 claim for compensation, the Veteran was afforded a VA knee examination in May 2010.  The Veteran reported injuries of the left knee repeatedly while in service.  His knee was intermittently problematic since that time (pain, swelling).  Seven to 8 months previously, the Veteran experienced sudden and severe posterior left knee pain.  He has also experienced intermittent swelling, locking, and significant pain.  Since onset, his condition had progressively worsened.   X-rays were unremarkable.  The examining nurse practitioner noted a prepatellar bony growth and no meniscus abnormality.  The examiner opined that the left knee condition is at least as likely as not caused by or a result of incident noted in military STRs.  Although no definitive diagnosis could be determined to explain Veteran's left knee pain, he has a history of multiple documented left knee injuries while on active duty and chronic intermittent problems since initial injury in 1981.

Thereafter, treatment records reflect continuous complaints of left knee pain.

In December 2010, the Veteran reported left knee pain since hit by mirror of car while crossing street.  

A February 2011 emergency department note reflected abrasion of left knee after fall.

An April 2012 orthopedic consult for left knee pain noted that the Veteran reported injuring the left knee in basic training 32 years prior, and that he put up with the pain ever since.  X-ray revealed minimal degenerative changes.  

A June 2012 left knee scope revealed postoperative diagnosis of grade 2 chondromalacia, medial femoral condyle, and stable undersurface tearing of the posterior horn of the medial meniscus.

A September 2012 left knee x-ray showed no fracture.  There were tiny spurs of the patella.

During a January 2013 consult for left knee pain, an x-ray showed some "spurs " on the patella, which to [the examiner's] eye [were] nonexistent.  However, there was also a lesion involving the proximal medial tibia consistent with an intraosseous ganglion.  His pain was located on the medial joint line.  He denied swelling, giving way or locking, but did note some pain primarily with weightbearing activities.   MRI showed slight lateral patellar chondromalacia, recent strain of the lateral patellar retinacula, minimal joint effusion.

In February 2013, the Veteran reported medial sided knee pain for the past several months without locking or catching.  Physical examination showed no effusion, stable ligaments, and full range of motion.  There was mild tenderness over the medial joint line.  An MRI showed primarily mild degenerative change. The examiner diagnosed left knee pain.  

In March 2013, the Veteran underwent a corticosteroid injection of left knee.  An MRI showed a degenerative medial meniscal tear and lateral patellar facet chondral thinning. 

During the May 2013 Board hearing, the Veteran testified that he originally injured his knee when he fell out of a truck sometime between 1981 and 1982.  He did not receive immediate medical attention because they were out in the field.  He sought treatment about 4 to 6 times in the course of a year.  He was told that he might have really injured it.   His knee was swelling, and he had to ice it, apply ointment, and use an ace bandage.  He waited for 6 years after discharge to seek treatment for knee because he could not afford treatment and was also incarcerated.   His knee had been bothering him from walking and lifting things while working at a meat corporation.

Treatment records dated June 2013 through September 2015 show continuing complaints of left knee pain and injection treatments.

On April 2016 VA examination, the examining physician diagnosed bilateral knee strain with a date of diagnosis of about 2013.  The Veteran reported that both knees were injured when he was thrown from the truck while on active duty in 1981 or 1982.  "As I got older my knees started hurting me."  He had injections into his knees at Minneapolis VA last June (2015).  He had a viscous injection.  He said he had pain for the past couple of years according to the notes in Minneapolis VA chart.  A February 2016 MRI showed some fraying of the medial meniscus and mild lateral patellar facet changes.  There were no acute osseous abnormalities.   Following review of the claims file, the examiner rendered a negative etiological opinion.  The examiner reasoned that, regarding post-traumatic chondromalacia diagnosed in September 1981 STR, October 1981 STR documents resolution with return to full duty.  Separation exam is negative for swollen or painful joints and negative for "trick" or locked knee.  That is the only documented left knee injury in service.  There were other visits undocumented, since the initial documented visit is a follow up.  Since separation exam is negative, ongoing symptoms would not be probable.  Regarding the September 2009 sports injury diagnosis, knee arthralgia, knee examinations and x-rays were normal at the time.  His description of giving out was probably due to new injury or overuse of knee since service.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disability.  Although there is evidence of a knee injury in service, this is found to reflect an acute and transitory condition as the October 1981 STR indicates that the knee condition resolved, and the 1983 separation examination report showed that clinical evaluation of the lower extremities was normal and the Veteran denied any lower extremity complaints.  The first mention of left knee problems following service was in March 2009, approximately 26 years after separation from active duty.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the April 2016 medical opinion regarding the etiology of the Veteran's knee disability is against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's left knee disability was less likely as not incurred in or caused by his in-service knee injury.  Moreover, the examiner indicated that the Veteran's description of giving out was probably due to new injury or overuse of knee since service.  The April 2016 VA opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Boggs v. West, 11 Vet. App. 334   (1998).  The Board notes that the May 2010 medical opinion on this question was inadequate, as the rationale did not reflect consideration of the documented post-service sports injury that prompted the current course of medical treatment for the left knee.

To the extent that the Veteran is claiming continuity of symptoms since service, this is not convincing.  There is no indication in the medical evidence of record that the Veteran was diagnosed with arthritis or other chronic disability of the left knee during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of arthritis or other chronic left knee disability either in service or since service discharge.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic left knee symptomatology dating from service are less probative than the findings of the April 2016 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Veteran made no pertinent complaints at service discharge and when first seen for left knee problems many years after service, he related that they were of recent onset.  Since he was aware of the compensation program, but did not file a claim of compensation for the left knee disability when filing other claims and until he experienced a post service knee injury in September 2009, any claim that symptoms of the left knee were continuous since service lack credibility.

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  A left knee disability is not the result of disease or injury incurred in or aggravated by service.  There is no evidence of a nexus between a post-service diagnosis and active service.

The preponderance of the evidence is against the service connection claim for a left knee disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


